Notice of Allowance
This is a reissue application of U.S. Patent No. 9,141,005 (“the ‘005 patent”). This application was filed 9/21/2017 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘005 patent the pre-AIA  first to invent provisions govern.
Applicant's submission filed on 3/15/2020 (“Response”) has been entered. During the course of prosecution, the specification and claims 1, 2, 4, 9, and 11-16 of the ‘005 patent are amended, claims 21-40 are added, and new claim 24 cancelled. Claims 1-23 and 25-40 are pending.

Claim Interpretation - 35 USC § 112(f)
The MPEP explains when a limitation invokes 35 U.S.C. 112(f)/6th paragraph (hereinafter, 112(f)) and how to interpret such limitations. See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Here, the following limitations require further analysis: “a temperature determining arrangement” (claim 21) and “a temperature determining device” (claims 29 and 39).


Response to Arguments
Applicant’s arguments filed with the Response have been fully considered.
Applicant argues that there is no improper recapture in the new claims because they are drawn to an overlooked aspect. The argument is that because the original patent claims recited specific structures for temperature measurement, that the new claims which recite the seemingly more generic “temperature determining device/arrangement” are unrelated. The examiner disagrees. A “temperature determining device” or “arrangement” is not unrelated to specifics of a temperature sensing probe; rather, it would seem to be directly related. Additionally, to the extent that applicant argues that the new type of burl plate claimed in the new claims renders these claims an overlooked aspect, the examiner disagrees for the same reasons already thoroughly addressed in the present prosecution history. Nonetheless, and solely in light of the interpretation under 112(f) described above, the examiner finds that the surrendered material has 
Applicant argues that there is no violation of the original patent requirement. The examiner does not agree with the argument, which is largely the same as that presented previously and has been thoroughly addressed previously in the present prosecution history. However, applicant does not address the material added by amendment. The examiner finds that because of the amendment, where applicant now includes in the new claims a temperature sensing device/arrangement as interpreted under 112(f) above, there is no violation of the original patent requirement. To paraphrase the prior rejection, the examiner determined that under the original patent requirement the claims needed to include some kind of temperature sensor. They now do.

Allowable Subject Matter
Claims 1-23 and 25-40 are allowed. Reasons were given in the 10/13/2020 Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/H.B.P/Supervisory Patent Examiner, Art Unit 3992